FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                February 1, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT


    DERON BRUNSON,

                Plaintiff-Appellant,

    v.                                                 No. 10-4103
                                               (D.C. No. 2:09-CV-00436-TS)
    AMERICAN HOME MORTGAGE                               (D. Utah)
    SERVICING, INC.; LAW OFFICES
    OF WOODALL & WASSERMAN;
    JAMES H. WOODALL; AURORA
    LOAN SERVICES, LLC,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before KELLY and BALDOCK, Circuit Judges, BRORBY, Senior
Circuit Judge.


         In 2007, Deron Brunson obtained a loan to purchase property on which he

intended to build his residence. He defaulted on the loan. In response to

imminent foreclosure proceedings, Mr. Brunson filed a state-court lawsuit against



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the loan servicers and trustee, asserting claims for violation of certain federal

statutes, wrongful foreclosure, and negligence. Defendant American Home

Mortgage Servicing filed a notice of removal to federal district court. Defendants

Woodall & Wasserman and James H. Woodall (collectively the Woodall

defendants), who had been served in the state-court action, consented to removal,

as did defendant Aurora Loan Services.

      Shortly after their deadline to file a responsive pleading had expired, the

Woodall defendants filed their motion to dismiss. However, the day before the

Woodall defendants filed their responsive pleading, Mr. Brunson lodged with the

clerk’s office proposed default certificates and judgments as to the Woodall

defendants, who in turn filed a motion to have them stricken.

      The district court granted the defendants’ motions to dismiss for failure to

state any claims for relief. In the same order, the court denied the Woodall

defendants’ motion to strike, but found that because “the proposed orders and

judgments [reflecting a default]. . . are not signed by the Court, they are of no

effect.” R. Vol. 2 at 101.

      For his first argument, Mr. Brunson argues that the district court “failed to

apply Rule 55 of the FRCP.” Aplt. Opening Br. at 5. We assume, without

deciding, that the Woodall defendants were tardy in filing their responsive

pleading and that a default could have entered. But by the time the proposed

default came before the court, the Woodall defendants had filed their responsive

                                          -2-
pleading, which the court elected to consider, thereby rendering Mr. Brunson’s

request moot. More to the point, Mr. Brunson fails cite any authority or develop

any argument that the court was required to sign his proposed orders and

judgments under these circumstances. See United States v. Banks, 451 F.3d 721,

728 (10th Cir. 2006) (refusing to address an argument that is not supported by any

legal authority).

      Mr. Brunson’s next argument is that his true claim is that he “was never

given a copy of the promissory note.” Aplt. Opening Br. at 4. Without a copy of

the note, he argues that he does not know “if the terms of the Note are truly

justifiable[.]” Id. He further contends that “[i]f Defendants do not own the Note

or are not in possession of the Note with the rights of the holder, then they have

no standing to enforce it, either to collect upon it or to conduct a non-judicial

foreclosure on it.” Id.

      Setting aside the fact that his argument concerning the promissory note

appears to be a defense to a foreclosure action and not a claim for relief,

“[g]enerally, an appellate court will not consider an issue raised for the first time

on appeal.” Tele-Commc’ns, Inc. v. Comm’r, 104 F.3d 1229, 1232 (10th Cir.

1997). Applying this rule, we decline to consider this argument.




                                          -3-
The judgment of the district court is AFFIRMED.

                                          Entered for the Court



                                          Bobby R. Baldock
                                          Circuit Judge




                                -4-